IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-290-C1


                                       ORDER


       Appellant has filed his third motion for an extension of time to file his response to

his counsel’s Anders brief again stating that his access to the law library where he is in

prison, and his legal knowledge, is limited. We have twice explained to appellant that

the form of a response to an Anders brief is relatively less restrictive in nature than that

which is necessary for a formal brief, and appellant’s response would be sufficient if it

directed the Court to the issues upon which appellant believed the trial court erred.

Unpersuaded by the Court’s prior orders, appellant requests an additional 60-90 days.
       First, we note that this motion is not served on the parties to the appeal as required.

See TEX. R. APP. 9.5. We have allowed appellant to escape the consequence of improper

service previously and appellant has apparently now decided that no proof of service is

necessary. Proof of service may be in the form of an acknowledgement of service by the

person served or a certificate of service. TEX. R. APP. P. 9.5(d). A certificate of service

must state the name and address of each person served. Id. (e)(2). This Court and this

Court’s Clerk are not parties to this proceeding and will not serve other parties to the

proceeding with letters or pleadings.        Thus, appellant is warned that any future

document not properly served will not be acted upon.

       Second, because we have informed appellant that the form of a response to an

Anders brief is relatively less restrictive in nature than that which is necessary for a formal

brief, appellant’s motion for extension of time to file his brief is DENIED. Appellant’s

response to his counsel’s motion to withdraw and Anders brief in support thereof must

be filed on or before April 10, 2019. If appellant’s response is not filed by April 10, 2019,

the appeal will be disposed of without appellant’s response.

       No further extensions will be considered.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed April 3, 2019




Thomas v. State                                                                         Page 2